Response to Arguments
Applicant's arguments filed 02-23-2022 have been fully considered but they are not persuasive.
Applicant argues against the prior art of Zhang with regard to the  interpretation of the ‘check code block’ and its participation in the calculation of the check code and operating the first sequences of code blocks in a same transmission cycle to obtain a check code (Remarks pg. 8-10). 

The Examiner respectfully disagrees

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
As described in the Final Office action of 12-23-2021, and given its broadest reasonable interpretation an idle block is realized that parity check results can accommodate one or more first blocks – e.g. idle blocks- see Zhang ¶0021- last sentence; ¶0032- last sentence. Also Zhang ¶0133 and Fig.9  further explains where B0 to B7 are eight monitoring codes (also referred to as check codes) included in the used 8BIP-8 algorithm, where each monitoring code corresponds to one monitoring section, to provide an odd parity check or an even parity check for bits included in a corresponding monitoring section.
The applicant further argues that the Zhang discloses that the idle blocks are inserted in the transmission process- i.e. participate in the calculation of the check code (Remark pg.9, lines 5- 10)

The Examiner respectfully disagrees.
0 to B7 is not affected. In other words, the check code blocks (idle blocks) do not participate in the calculation of the first sequences- i.e. a bit of the check code block b0 is a result of the parity of the first sequences 1, 9, …, K-7 but the check code block b0-b7 is not involved in obtaining the first sequences - bits 1, 9 , … , k-7 from the bit stream).
The Applicant further argues that Zhang discloses that the parity check is performed on the multiple code block respectively  to obtain check code- a one-step operation opposed to a two-step operation as claimed (Remarks pg. 9, lines 25-30).

The Examiner respectfully disagrees.

Given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, Zhang disclose in ¶0041 a two step approach where it is determined by a second device, a to-be-detected section based on a start byte in a start block in a bit block stream and an end byte in an end block corresponding to the start block; calculating, by the second device, a second check result based on the to-be-detected section; and when the second device receives a first check result, determining, by the second device based on the first check result and the second check result, whether a bit error exists in the to-be-detected section. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462